                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                    1:18-cv-00273-FDW

JAMES DAVID NANNEY,                 )
                                    )
     Petitioner,                    )
                                    )
vs.                                 )                                            ORDER
                                    )
ERIC A. HOOKS,1                     )
                                    )
      Respondent.                   )
____________________________________)

         THIS MATTER is before the Court upon James David Nanney’s amended pro se

Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254. (Doc. No. 4.) Also before the

Court are Petitioner’s second motion to proceed in forma pauperis (Doc. No. 5) and motion titled

"Order at Once for State Convictions Overturn and Release Order Money for Doing So

CFPP.org" (Doc. No. 6).

         I.       BACKGROUND

         Petitioner is a prisoner of the State of North Carolina who, on October 30, 2014, was

found guilty by a Buncombe County Superior Court jury of possession of a stolen motor vehicle

and attaining habitual felon status. State v. Nanney, 779 S.E.2d 786, 2015 WL 6169930 (N.C.

Ct. App. 2015) (unpublished table decision). The trial court sentenced him to a term of 120 to

156 months in prison. Id. The North Carolina Court of Appeals found no error on appeal. Id.

Petitioner did not seek discretionary review of the decision in the North Carolina Supreme Court.



1
 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District Courts requires that a petition for
writ of habeas corpus name the person who has immediate custody of the petitioner as the respondent in the action.
Rule 2(a), 28 U.S.C. folio § 2254; see also Rumsfeld v. Padilla, 542 U.S. 426, 434–47 (2004) (stating the writ should
be directed to the “person who has the immediate custody of the party detained, with the power to produce the body
of such party before the court or judge.”). Erik A. Hooks, Secretary of the North Carolina Department of Public
Safety, is the proper respondent in this habeas action.
                                                              1
         On September 25, 2018, Petitioner filed a two-page document purporting to be a petition

for writ of habeas corpus pursuant to § 2254 (Doc. No. 1) and document purporting to be a

motion to proceed without prepayment of costs (Doc. No. 2). Petitioner was supplied blank §

2254 and in forma pauperis forms approved for use in this Court (Doc. No. 3), which he

completed (somewhat) and returned on October 2, 2018. (Doc. Nos. 4, 5).

         II.      STANDARD OF REVIEW

         The Court is guided by Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, which directs district courts to dismiss habeas petitions when it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.

Rule 4, 28 U.S.C.A. foll. § 2254. In conducting its review under Rule 4, the court “has the

power to raise affirmative defenses sua sponte,” including a statute of limitations defense under

28 U.S.C. § 2244(d). Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002). The court may dismiss

a petition as untimely under Rule 4, however, only if it is clear that the petition is untimely, and

the petitioner had notice of the statute of limitations and addressed the issue. Id. at 706–707.

         III.     DISCUSSION

         A. Statute of Limitation

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides a

statute of limitation for § 2254 petitions by a person in custody pursuant to a state court

judgment. 28 U.S.C. § 2244(d)(1). The petition must be filed within one year of “the date on

which the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.” § 2244(d)(1)(A).2 The limitation period is tolled during the pendency

of a properly filed state post-conviction action. 28 U.S.C. § 2244(d)(2).


2
  There are three alternate start dates for the statute of limitations. See § 2244(d)(1)(B)-(D). However, to the extent
the amended Petition alleges facts to support the grounds for relief raised, they do not support a finding that any of
the alternate start dates apply.
                                                               2
        Petitioner’s judgment was entered on October 30, 2014, when he was sentenced by the

trial court. The North Carolina Court of Appeals issued its Order denying Petitioner’s direct

appeal on October 20, 2015. Nanney, 779 S.E.2d 786. Petitioner then had thirty-five (35) days

to seek discretionary review in the North Carolina Supreme Court. See N.C. R. App. P. 15(b)

(“A petition for review following determination by the Court of Appeals shall be . . . filed and

served within fifteen days after the mandate of the Court of Appeals has been issued to the trial

tribunal.”); N.C. R. App. P. 32(b) (“Unless a court orders otherwise, its clerk shall enter

judgment and issue the mandate of the court twenty days after the written opinion of the court

has been filed with the clerk.”). Because he did not seek discretionary review, Petitioner’s

conviction became final on or about November 24, 2015, when the time for seeking discretionary

review expired. See § 2244(d)(1)(A); Gonzalez v. Thaler, 132 S .Ct. 641, 656 (2012) (“We hold

that, for a state prisoner who does not seek review in a State's highest court, the judgment

becomes ‘final’ on the date that the time for seeking such review expires.”). The statute of

limitations then ran for 365 days until it fully expired on or about November 24, 2016.

        Asked to explain why the statute of limitations does not bar his Amended Petition,

Petitioner has responded: “Because the State play a game with me. Call play station!” (Am. §

2254 Pet. 13 ¶ 18.) The Amended Petition is untimely, see § 2244(d)(1)(A), and therefore barred

by the statute of limitations.

        B. Merits

        In his first ground for relief, Petitioner claims “Officer May” gave false testimony at trial.

(Am. § 2254 Pet. 5.) It appears Petitioner raised this issue in a pro se filing on direct appeal, and

the North Carolina Court of Appeals rejected it on the merits. Nanney, 779 S.E.2d 786.

        A federal habeas court may not grant relief on previously adjudicated state court claims

unless it concludes that the state court’s determination “was contrary to, or involved an
                                                      3
unreasonable application of, clearly established Federal law” as set forth by the Supreme Court,

§ 2254(d)(1), or rested on “an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding,” § 2254(d)(2). An unreasonable application of clearly

established Federal law requires a state court ruling “so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per curiam) (alterations and

internal quotation marks omitted).

       As was the case on direct appeal, Petitioner’s claim is “supported by only his own bare

assertions.” Nanney, 779 S.E.2d 786. In other words, Petitioner does not allege any facts to

support this ground for relief. He provides no information about May’s testimony or explain

how or why it was false. Consequently, the Court cannot conclude that the Court of Appeals’

rejection of this claim “was contrary to, or involved an unreasonable application of, clearly

established Federal law,” § 2254(d)(1), or rested on “an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding,” § 2254(d)(2). Therefore, this

claim shall be denied.

       Petitioner’s remaining grounds for relief are not rooted in reality. Petitioner alleges the

prosecutor and clerk of court picked the jury from “witness protection files” to guarantee a guilty

verdict for “coke cola 1 million dollar prize money and $538 billion dollar God tie. to coke cola

prize payout;” “the charges are all a coke cola murder spree by state doctor,” and the “sentence is

a way to process [Petitioner’s] paperwork people stole from [him].” (Am. § 2254 Pet. 7, 8, 10.)

Not one of these grounds for relief states a recognizable constitutional violation, and Petitioner

does not cite any facts to support his fanciful, frivolous, and/or delusional allegations.

Accordingly, these claims shall be denied.

       IT IS, THEREFORE, ORDERED that:
                                                      4
1. The Amended Petition for Writ of Habeas Corpus (Doc. No. 4) is DISMISSED as

   untimely, see § 2244(d)(1)(A), and DENIED with prejudice as meritless;

2. The Second Motion to Proceed In Form Pauperis (Doc. No. 5) is GRANTED for the

   sole purpose of disposing of this action;

3. The motion titled "Order at Once for State Convictions Overturn and Release Order

   Money for Doing So CFPP.org" (Doc. No. 6) is DENIED as frivolous;

4. The Clerk of Court is directed to substitute Erik A. Hooks for State of North Carolina

   as the respondent in this action; and

5. Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court declines

   to issue a certificate of appealability as Petitioner has not made a substantial showing

   of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,

   537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c), a petitioner must

   demonstrate that reasonable jurists would find the district court's assessment of the

   constitutional claims debatable or wrong); Slack v. McDaniel, 529 U.S. 474, 484

   (2000) (holding that when relief is denied on procedural grounds, a petitioner must

   establish both that the correctness of the dispositive procedural ruling is debatable,

   and that the petition states a debatably valid claim of the denial of a constitutional

   right).

SO ORDERED.
                                           Signed: November 28, 2018
                                             2018




                                               5
